          Case 19-36300 Document 159 Filed in TXSB on 12/11/19 Page 1 of 8



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

In re:                                                      Chapter 11

WALKER COUNTY HOSPITAL                                      Case No. 19-36300
CORPORATION d/b/a HUNTSVILLE
MEMORIAL HOSPITAL                                           Re: Docket No. 106
              Debtor and Debtor in Possession. 1


       OBJECTION TO NOTICE OF (I) CURE AMOUNTS WITH RESPECT TO
    EXECUTORY CONTRACTS AND UNEXPIRED LEASES TO POTENTIALLY BE
       ASSUMED AND ASSIGNED AND (II) POTENTIAL ASSUMPTION AND
      ASSIGNMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

         HSS Systems, LLC (“HSS”), by and through the undersigned counsel hereby submits this

objection to that certain Notice of (I) Cure Amounts with Respect to Executory Contracts and

Unexpired Leases to Potentially Be Assumed and Assigned and (II) Potential Assumption and

Assignment of Executory Contract and Unexpired Leases [Dkt. #106] (the “Cure Notice”), filed

by the above-captioned debtor and debtor-in-possession (the “Debtor”) and in support thereof

states as follows:

                                           BACKGROUND

         1.     HSS and the Debtor are parties to a Revenue Services Agreement dated January 7,

2013 (“the Agreement”). 2 The Agreement was amended on September 5, 2014 (the “First

Amendment”), September 8, 2014 (the “Second Amendment”), and September 1, 2015 (the

“Third Amendment,” together with the First Amendment and the Second Amendment, the


         1
          The last four digits of the Debtor’s federal tax identification number are: 0960. The location of
the Debtor’s service address is P.O. Box 4001, Huntsville, Texas 77342-4001, Attn: Steven Smith.
         2
           The Agreement and the Amendments contain confidential information, and the information
contained therein may not be disclosed except as specifically set forth in the Agreement. To protect the
confidentiality of the Agreement, the Amendments, and the information contained therein, neither the
Agreement nor its amendments are attached to this Objection but will be made available to the Court, the
Debtor, and/or the proposed purchaser upon request.


146503692.5
          Case 19-36300 Document 159 Filed in TXSB on 12/11/19 Page 2 of 8




“Amendments”). “Agreement” refers to the Agreement as amended by all amendments thereto

unless specifically stated otherwise. 3

         2.    Pursuant to the Agreement, the Debtor retained HSS to provide it with various

services for facilities, including but not limited to patient access, billing, collection and cash

posting, and support services.

         3.    The Agreement further provides that neither HSS nor the Debtor may assign the

Agreement or any of its respective rights or obligations under the Agreement to any third party

without the other’s prior written consent written consent. See Agreement, §14.4.

         4.    On November 11, 2019 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under chapter 11 of the Bankruptcy Code.

         5.    On the Petition Date, the Debtor filed the Debtor’s Emergency Motion for Orders:

(I)(A) Approving Bidding Procedures and Bid Protections, (B) Permitting Debtor to Designate

Stalking Horse Purchaser(S) And Grant Bid Protections, (C) Scheduling a Hearing to Consider

Approval of the Sale of Assets, (D) Approving Form and Manner of Notice of Sale, and

(E) Granting Related Relief; and (II)(A) Authorizing and Approving Sale of Substantially all

Assets of Walker County Hospital Corporation Free and Clear of Liens, Claims, Interests, and

Encumbrances, (B) Authorizing the Assumption and Assignment of Certain Executory Contracts

and Unexpired Leases, and (C) Granting Related Relief [Dkt. #12] (the Sale Motion”), pursuant

to which the Debtor seeks authorization to enter into and perform under its proposed stalking

horse purchase agreement, approval of its proposed bidding procedures for auction and sale of

substantially all of its assets, approval of its assumption and assignment procedures, approval of



         3
         The Agreement also includes the January 8, 2019 Notice of Dispute / Demand for Payment and
Updated Terms.


                                               -2-
146503692.5
          Case 19-36300 Document 159 Filed in TXSB on 12/11/19 Page 3 of 8




its proposed deadlines, and related relief. On November 14, 2019, the Court entered an order

granting the Sale Motion [Dkt. #67].

         6.    On November 22, 2019, the Debtor filed a Notice of Designation of Stalking

Horse Bidder, in which it designated Walker County Hospital District and Huntsville

Community Hospital, Inc. (the “Stalking Horse”) as the stalking horse bidder [Dkt. #108].

         7.    On November 22, 2019, the Debtor filed the Cure Notice. The Cure Notice

identifies the Agreement and each of the Amendments as separate executory contracts that the

Debtor may assume and assign. The various documents are identified in the Cure Notice as

contract numbers 218, 219, 220 and 221. In the Cure Notice, the cure amount listed for the Third

Amendment is $182,589.83 (the “Proposed Cure Amount”). The proposed cure amounts listed

for the Agreement, the First Amendment, and the Second Amendment are all $0.00.

                     OBJECTION AND RESERVATION OF RIGHTS

         8.    HSS hereby objects to each of the Proposed Cure Amounts for contract numbers

218, 219, 220 and 221. The Debtor defaulted under the Agreement by failing to perform several

of its material obligations under the Agreement. As a result of the Debtor’s default, HSS has

been damaged in an amount exceeding the Proposed Cure Amount (the correct amount being

referred to as the “Corrected Cure Amount”). HSS is in the process of calculating the Corrected

Cure Amount and will provide the Debtor with the Corrected Cure Amount after that calculation

has been completed. The Debtor must cure its default and pay the Corrected Cure Amount (plus

attorneys’ fees) to HSS before the Debtor, the Stalking Horse, or any other party may assume the

Agreement or before the Agreement may be assigned. See 11 U.S.C. § 365(b).

         9.    In that regard, HSS notes that its preliminary calculations indicate that,




                                                -3-
146503692.5
          Case 19-36300 Document 159 Filed in TXSB on 12/11/19 Page 4 of 8




                (a)     the sum of $178,107.07 has accrued and is owed and unpaid for goods and

         services provided through October 31, 2019;

                (b)     the sum of $ 49,395.81 has accrued and is owed and unpaid for goods and

         services provided from November 1 through November 10, 2019 (the sum of the two

         preceding amounts being pre-petition obligations); 4 and,

                (c)     the sum of $118,858.31 has accrued and is owed and unpaid for goods and

         services provided from November 11 through November 30, 2019. Additional sums that

         have yet to be calculated are owed for the period following November 30, 2019 and, in

         addition to the amount noted in this subparagraph, reflect post-petition obligations of the

         Debtor.

As noted below, the amounts referenced in this paragraph do not include the attorneys’ fees

incurred in connection with the Debtor’s defaults under the Agreement.            HSS specifically

reserves the right to amend and supplement the calculations referred to herein once all amounts

are known and all appropriate charges are included.

         10.    HSS also expressly reserves all rights and defenses afforded to it under the

Agreement and the Bankruptcy Code. HSS specifically reserves the right to exercise any and all

rights and remedies under the Agreement following the Agreement’s assumption and

assignment, including its rights to termination and non-assignment under the Agreement. The

parties’ rights and obligations under the Agreement are personal and may not be assigned or

delegated by either party under the Agreement. HSS must be provided with adequate assurance




         4
           This amount includes the estimated charges for work performed from November 1 through
November 10, plus charges for or related to “Legacy Cash Billing, Prior Month SLA and the Monthly
Circuit Charge.)


                                                -4-
146503692.5
          Case 19-36300 Document 159 Filed in TXSB on 12/11/19 Page 5 of 8




within the meaning of 11 U.S. C. § 365(b) of the Stalking Horse’s or any other purchaser’s

ability to perform under the Agreement.

         11.    HSS further reserves the right to object to assumption and assignment of the

Agreement to the Stalking Horse or any other proposed purchaser on any grounds, including that

the Debtor may not assume and assign the Agreement because of the termination and non-

assignment provisions and the failure of the Debtor, the Stalking Horse, and/or the proposed

purchaser to demonstrate adequate assurance of future performance of the Agreement.

         12.    The Agreement (including all of the Amendments thereto) must be assumed as

one executory contract; they are improperly listed as separate contracts in the Cure Notice. The

Debtor must assume and assign the entire Agreement, including the Amendments any and all

other amendments, schedules, exhibits, and modifications thereto, as one contract. HSS objects

to the Debtor’s attempt to assume and assign anything less than the entire Agreement. See, e.g.,

In re Beare Co., 177 B.R. 879, 881 (Bankr. W.D. Tenn. 1994) (“When a contract is assumed in

bankruptcy, it is accompanied by all of its provisions, and it cannot be assumed in part and

rejected in part.”).

         Premises Considered, HSS prays that upon consideration of the Debtor’s proposed cure

amounts that the Court will reject the proposed amount for HSS and grant HSS such other and

further relief to which it may show itself justly entitled.




                                                 -5-
146503692.5
          Case 19-36300 Document 159 Filed in TXSB on 12/11/19 Page 6 of 8




Dated: December 11, 2019               Respectfully submitted,

                                       /s/ John D. Penn
                                       John D. Penn, Esq.
                                       Texas Bar No. 15752300
                                       S.D. Texas I.D. No. 10782
                                       500 N. Akard Street, Suite 3300
                                       Dallas, Texas 75201-3347
                                       Telephone: (214) 965-7734
                                       Facsimile: (214) 965-7799
                                       jpenn@perkinscoie.com

                                       Attorneys for HSS Systems, LLC




                                        -6-
146503692.5
          Case 19-36300 Document 159 Filed in TXSB on 12/11/19 Page 7 of 8




                                      Certificate of Service

       I certify that a true and correct copy of the foregoing was served on all parties eligible to
receive service through the Electronic Case Filing System for the United States Bankruptcy
Court for the Southern District of Texas. In addition, a true and correct copy of the foregoing
was served by electronic mail upon the below parties on December 11, 2019.

Attorneys to the Debtor                             U.S. Trustee
Waller Lansden et al                                Hector Duran, Jr
Evan Joseph Atkinson                                Hector.Duran.Jr@usdoj.gov
evan.atkinson@wallerlaw.com                         Stephen Douglas Statham
Tyler Nathaniel Layne                               stephen.statham@usdoj.gov
tyler.layne@wallerlaw.com
Blake Daniel Roth                                   ustp.region07@usdoj.gov
blake.roth@wallerlaw.com
Thomas Cullen Wallace
cullen.wallace@morganlewis.com

Attorneys for Walker County Hospital District       Attorney for the Official Committee of
Aaron Michael Kaufman                               Unsecured Creditors
akaufman@dykema.com                                 Robert M Hirsh
Thomas Cullen Wallace                               robert.hirsh@arentfox.com
cullen.wallace@morganlewis.com

Attorneys for MidCap

Vedder Price P.C.
Michael M. Eidelman
meidelman@vedderprice.com
David L. Kane
dkane@vedderprice.com

Porter Higgins, LLP
John F. Higgins
jhiggins@porterhedges.com



                                                     /s/ John D. Penn
                                                     John D. Penn




                                           Page 7
146503692.5
          Case 19-36300 Document 159 Filed in TXSB on 12/11/19 Page 8 of 8




                                    Certificate of Conference

        On December 10, 2019, the undersigned counsel conferred with counsel for the Debtor
regarding the substance of the issues raised in this Objection. Since the issues raised in the
Objection require (a) the completion of invoicing for November 2019 that will not occur before
the deadline to file the Objection and (b) the Debtor to review its records to confirm whether or
not the parties have only one contract (with amendments rather than four separate contracts), the
Objection is filed to preserve the legal and financial issues while the parties continue discussions
in advance of the hearing currently scheduled for December 20, 2019. The parties will continue
working to resolve or narrow the issues that are raised in the Objection.




                                                     /s/ John D. Penn
                                                     John D. Penn




                                           Page 8
146503692.5
